Citation Nr: 1531209	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  11-11 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to an initial rating higher than 10 percent for anxiety disorder.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected low back syndrome with herniated nucleus pulposus at L3-L4.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1978 to November 1979.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2010 rating decision from of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing at the RO in February 2015 before the undersigned Veterans Law Judge (Travel Board hearing).  A transcript of the hearing is of record.

The issues of entitlement to an initial rating higher than 10 percent for anxiety disorder and service connection for peripheral neuropathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record is against a finding that the Veteran has a TBI causally related to, or aggravated by, service.


CONCLUSION OF LAW

The criteria for service connection for TBI have not been met. 38 U.S.C.A. §§ 1101, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307. 3.309 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in May 2009.

Relevant to the duty to assist, the VA has obtained the Veteran's service treatment records and post-service VA and private treatment records.  While other issues are being remanded below in part to seek additional treatment records that may exist, the Veteran has not identified any additional outstanding treatment records relevant to the claim being decided and the Veteran will not be prejudiced by adjudication of this issue.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available and relevant records.

The Veteran was afforded a VA examination in January 2010.  The Board finds that the VA examination was adequate as the examiner reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The Veteran has stated, including at the Board hearing and at the January 2010 VA examination, that he suffered a fall while on a mountain during training in service.  He believes that the fall resulted in TBI.  The Veteran has also claimed his back problems were caused by the injury.  The Board notes that the Veteran is service-connected for a low back condition, degenerative disc disease of the cervical spine, muscle tension with headaches secondary to his cervical spine condition, cervical radiculopathy of the right and left upper extremity, and anxiety.

The Veteran's STRs are unremarkable for complaints of TBI.  His November 1979 separation examination report reflects that no head abnormalities were found during that examination.  His lower back pain was noted.  There are other STRs that show treatment for lower back pain from a back injury, beginning in April 1978.  He was diagnosed and treated for chronic low back pain.  A May 1978 note indicates he was suffering from muscle spasms because of carrying a ruck sack.  He was treated at the time and reported that he had spinal meningitis as a child and has been having problems for 17 years.  He complained of pain when carrying the ruck sack.  He was treated many times throughout 1978 and 1979 for his back.  There is no mention of a specific fall.  Also, there is no mention of any head injury or TBI.

The January 2010 examination report provides the following: The Veteran "reports between March and April of 1978 he sustained a fall on a mountain side while engaged in a training operation.  He reports a [loss of consciousness] of unknown duration...  He reports being bruised on his forehead and sustaining several cuts and blows to his head."  The Veteran alleges that his head injury causes him to be unable to communicate with people at times.  The Veteran complained of interrupted sleep.  He also said he has headaches daily or every other day and they come "like a thrashing bolt lasting 10-15 seconds."  He takes medication that prevents the headaches from being long lasting.  He also reported having irritability or aggression on little or no provocation.  He reported having a fair memory, though he indicates that he had some memory problems initially after the injury that resolved within months.  He reported that the records of the injury and his initial treatment for the injury were lost.

Upon examination his general appearance was noted to be clean and neatly groomed.  Psychomotor activity was unremarkable.  His speech was loud, clear and coherent.  His affect was constricted and his mood was anxious and agitated.  The examiner reported that, "There was no evidence to suggest difficulty with attention and concentration during the evaluation."

The examiner reported the following on the Veteran's thought process: "Fixated on describing pain and the fall that he incurred.  He reports, 'I used to be 5'10" but the doctors now says I'm 5'8"'.  He states this is a shaking of the brain...'look how many times I flipped down that mountain.  I got 7-8 gashes in my head.'"

Upon psychological testing, the examiner reported the following: "The Veteran responded to the MMPI-2 in an accurate and consistent manner however he appears to have made an attempt to present an overly favorable impression.  Nevertheless, current results are considered to be a valid indicator of his current functioning.  Individuals with similar profile patterns tend to have concerns about health and physical functioning.  They report vague physical complaints that likely increase under stress but often disappear in the absence of stress.  Preoccupations with somatic symptoms may mask symptoms of depression.  Medical explanations are preferred by these individuals, and they tend to develop somatic symptoms that include problems around eating and/or numbness, tremor, dizziness, and fatigue.  Diagnostic correlates include psychophysiologic disorder or anxiety disorder."

In terms of the Veteran's intellectual and academic function, the examination report included the following: "While there are differences in one's ability to learn visually and auditorally and there can be differences in verbal vs. performance (nonverbal areas) research indicates that one's vocabulary is shown to be a good predictor of premorbid functioning.  [The Veteran] was administered the Vocabulary Subtest of the Wechsler Adult Intelligence Scale 4th Edition to estimate premorbid intellectual functioning.  His Vocabulary scaled score was 8 (25th percentile).  His estimated premorbid IQ was 90.  Overall, it is believed that [the Veteran's] premorbid intellectual functioning is within the average range."

The Veteran's "language abilities fall within the average to high average range.  On a task requiring generation of words when provided a first letter...and a task requiring him to generate words based on category...his performance was in the High Average range.  On another task requiring him to generate words based on a category he scored in the average range..."

"On a basic attention task requiring repetition of a string of numbers...he scored in the high average range.  On a more complex working memory task requiring holding and manipulating digits...he scored in the superior range.  Cognitive processing speed on a simple sequencing task was severely impaired...  On a mathematical task requiring the ability to comprehend and integrate verbal information presented in a mathematical context using noncognitive functions such as attention and concentration...his performance was in the low average range."

"He obtained a WAIS IV Working Memory Index score of 82 (30th percentile) which indicates average abilities.  The term working memory refers to the capacity to store and manipulate information for brief periods of time.  It provides a mental workspace that is used in many important activities in learning."

"MEMORY: [The Veteran] scored in the low average to average range on measures of memory.  On a single trial measure of learning ability designed to measure his ability to recall story elements...his performance was in the average range.  On a task measuring his ability to recall the story elements after a short delay...his performance was in the low average range.  On a recognition task he had a cumulative percentile score of 17-25% which indicated low average abilities in retrieving information from memory when asked specific questions to help remember the elements of the previously presented stories."

"EXECUTIVE FUNCTIONING: The Veteran's executive functioning abilities were in the borderline impaired range.  This includes a test of visual search and visuomotor speed...and on a similar task with an added mental flexibility component..."

"CONCLUSION: Overall [the Veteran] reports no decline in overall thinking or reasoning skills and his language functions appear intact.  He demonstrated mild relative weakness on measures of memory and borderline impairment on measures of executive functioning.  During this examination [the Veteran] demonstrated difficulty understanding and applying instructions for several measures that require executive functioning accounting for lowered scores in these areas.  His current complaints are of isolation, depression, anxiety, and social problems which are more consistent with symptoms of anxiety and depression.  He does not complain of memory loss, personality change, or other cognitive deficits post injury that might be associated with MTBI.  Therefore it is believed that current results can be attributable to his chronic pain, anxiety, and depression rather than cognitive sequelae of MTBI."  Therefore, the competent medical opinion was that the Veteran does not have a current diagnosis of TBI.

The claims file includes extensive medical records and VA examinations for several other conditions.  Upon review of those files, there are no diagnoses of TBI in those records.  Also, the Veteran submitted an opinion from a VA physician dated in December 2014, which he mentioned at the Board hearing.  However, that opinion does not address TBI.

The only other evidence in the record concerning the Veteran's claim is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  Further, the Board notes that the Veteran's statements and beliefs of his condition were related to the examiner who considered the Veteran's reported history.  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.

To reiterate, the most fundamental requirement for any claim for service connection is that the Veteran first must have proof he has the condition being claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The VA examiner opined that the Veteran does not have TBI.  Also, the examiner explained that many of the Veteran's symptoms are related to other conditions, including psychiatric problems and his headaches, both of which are already service-connected.

In summary, because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and service connection for TBI is denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for traumatic brain injury (TBI) is denied.


REMAND

A remand is required before his psychiatric rating can be decided.  At the January 2015 Board hearing, the Veteran indicated that he continues to receive monthly mental health treatment at a VA facility in Tampa.  However, there are no records showing this ongoing treatment.  Attempts should be made to obtain these records.  Further, a new VA examination should be scheduled.  The most recent psychiatric VA examination was in January 2010.  Since that time, including at the Board hearing, the Veteran indicated that his symptoms, specifically feeling anger, have increased since the last examination.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

A new medical opinion is also required for the Veteran's alleged peripheral neuropathy of the lower extremities.  The Veteran claims that he has radiculopathy of the lower extremities that is secondary to his back conditions.  The RO denied the claim due to a December 2009 examination.  The examiner opined that there was no clinical evidence of peripheral neuropathy of the bilateral lower extremities.  However, at a VA spine examination in July 2013, the examiner reported that the Veteran has radicular pain or other signs or symptoms due to radiculopathy of the lower extremities.  Specifically, the examiner noted severe pain and that there is mild radiculopathy.  However, there is no opinion on the etiology of thesefindings.  Therefore, the medical evidence appears conflicting and an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated the Veteran for mental health.  The RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the current severity of his service-connected psychiatric disorder.  The claims folder and all pertinent records should be made available to the examiner for review. 

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's service-connected mental health disorder.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

3.  Arrange for an addendum VA opinion from the examiner who conducted the July 16, 2013 spinal examination, or, if that person is unavailable, from an examiner with appropriate expertise, to determine the nature and etiology of any diagnosed peripheral neuropathy of the bilateral lower extremities, to include radiculopathy of the lower extremities.  The claims file and any pertinent records should be made available to the examiner for their review.

Following review of the record, the examiner is requested to address the following:

(a)  Does the Veteran have peripheral neuropathy of the bilateral lower extremities, including radiculopathy of the lower extremities?

(b)  If (a) is Yes, is it at least as likely as not (50 percent probability) that any currently diagnosed peripheral neuropathy of the bilateral lower extremities, to include radiculopathy of the lower extremities, is caused or aggravated by a service-connected back condition?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of lower extremity neurological disability present (i.e., a baseline) before the onset of the aggravation.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

If it is determined that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

4.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Chief Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


